Case 1:18-cv-02948-PAB-NRN Document 6 Filed 11/23/18 USDC Colorado Page 1 of 15

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO

 

 

 

 

 

UNITED STATES DISTRICT COURT
Civil Action No. 1:18-cv-02948 DENVER, COLORADO
(To be supplied by the court) NOV 23 2018

JEFFREY P. COLWELL

Jeffrey T. Maehr ‘Plaintiff CLERK
Se

Vv.

U.S. State Department; (U.S.)

U.S. Congress; (U.S.)

, Defendant(s).

 

(List each named defendant on a separate line. If you cannot fit the names of all defendants in
the space provided, please write “see attached” in the space above and attach an additional
sheet of paper with the full list of names. The names of the defendants listed in the above
caption must be identical to those contained in Section B. Do not include addresses here.)

 

COMPLAINT

 

 

NOTICE

Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from
public access to electronic court files. Under this rule, papers filed with the court should not
contain: an individual’s full social security number or full birth date; the full name of a person
known to be a minor; or a complete financial account number. A filing may include only: the
last four digits of a social security number; the year of an individual’s birth; a minor’s initials;
and the last four digits of a financial account number.

Plaintiff need not send exhibits, affidavits, grievances, witness statements, or any other
materials to the Clerk’s Office with this complaint.

 

 

 
Case 1:18-cv-02948-PAB-NRN Document 6 Filed 11/23/18 USDC Colorado Page 2 of 15

A. PLAINTIFF INFORMATION

You must notify the court of any changes to your address where case-related papers may be
served by filing a notice of change of address. Failure to keep a current address on file with the

court may result in dismissal of your case.

Jeffrey T. Maehr, 924 E. Stollsteimer Rd., Pagosa Springs, Colo 81147
(Name and complete mailing address)

970-731-9724
(Telephone number and e-mail address)

B. DEFENDANT(S) INFORMATION

Please list the following information for each defendant listed in the caption of the complaint. If
more space is needed, use extra paper to provide the information requested. The additional
pages regarding defendants should be labeled “B. DEFENDANT(S) INFORMATION. ”

U.S. State Department, 2201 C Street, N.W. Washington, D.C. 20520

 

 

 

 

 

 

Defendant 1:
(Name and complete mailing address)
202-647-4000
(Telephone number and e-mail address if known)
Defendant 2: U.S. Congress, Washington D.C. (address unavailable)
(Name and complete mailing address)
(Telephone number and e-mail address if known)
Defendant 3:
(Name and complete mailing address)
(Telephone number and e-mail address if known)
Defendant 4:

 

(Name and complete mailing address)

 

(Telephone number and e-mail address if known)
Case 1:18-cv-02948-PAB-NRN Document 6 Filed 11/23/18 USDC Colorado Page 3 of 15

C.

JURISDICTION

Identify the statutory authority that allows the court to consider your claim(s): (check one)

 

v

 

 

 

Federal question pursuant to 28 U.S.C. § 1331 (claims arising under the Constitution,
laws, or treaties of the United States)

List the specific federal statute, treaty, and/or provision(s) of the United States
Constitution that are at issue in this case.

Unconstitutional law depriving plaintiff of travel rights without due process of law

 

 

Diversity of citizenship pursuant to 28 U.S.C. § 1332 (a matter between individual or
corporate citizens of different states and the amount in controversy exceeds $75,000)

Plaintiff is a citizen of the State of

 

If Defendant 1 is an individual, Defendant 1 is a citizen of

 

If Defendant 1 is a corporation,

Defendant 1 is incorporated under the laws of (name of
state or foreign nation).

Defendant 1 has its principal place of business in (name of
state or foreign nation).

(if more than one defendant is named in the complaint, attach an additional page
providing the same information for each additional defendant.)
Case 1:18-cv-02948-PAB-NRN Document 6 Filed 11/23/18 USDC Colorado Page 4 of 15

D. STATEMENT OF CLAIM(S)

State clearly and concisely every claim that you are asserting in this action. For each claim,
specify the right that allegedly has been violated and state all facts that support your claim,
including the date(s) on which the incident(s) occurred, the name(s) of the specific person(s)
involved in each claim, and the specific facts that show how each person was involved in each
claim. You do not need to cite specific legal cases to support your claim(s). If additional space
is needed to describe any claim or to assert additional claims, use extra paper to continue that
claim or to assert the additional claim(s). Please indicate that additional paper is attached and
label the additional pages regarding the statement of claims as “D. STATEMENT OF CLAIMS.”

CLAIM ONE: Unconstitutional law depriving plaintiff of rights without due process

 

Supporting facts: See attached
Case 1:18-cv-02948-PAB-NRN Document 6 Filed 11/23/18 USDC Colorado Page 5 of 15

’ CLAIM TWO:

 

Supporting facts:
Case 1:18-cv-02948-PAB-NRN Document 6 Filed 11/23/18 USDC Colorado Page 6 of 15

E. REQUEST FOR RELIEF

State the relief you are requesting or what you want the court to do. If additional space is needed
to identify the relief you are requesting, use extra paper to request relief. Please indicate that
additional paper is attached and label the additional pages regarding relief as “E. REQUEST
FOR RELIEF.”

F. PLAINTIFF’S SIGNATURE

I declare under penalty of perjury that I am the plaintiff in this action, that I have read this
complaint, and that the information in this complaint is true and correct. See 28 U.S.C. § 1746;
18 U.S.C. § 1621.

Under Federal Rule of Civil Procedure 11, by signing below, I also certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an improper
purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;
(2) is supported by existing law or by a nonfrivolous argument for extending or modifying
existing law; (3) the factual contentions have evidentiary support or, if specifically so identified,
will likely have evidentiary support after a reasonable opportunity for further investigation or
discovery; and (4) the complaint otherwise complies with the requirements of Rule 11.

oop in

(Plamhtiif s‘Signature)

em A

(Date)

(Revised December 2017)
Case 1:18-cv-02948-PAB-NRN Document 6 Filed 11/23/18 USDC Colorado Page 7 of 15

D. Statement of Claims - U.S. District Court, Colorado 18-cv-02940
1. The U.S. Legislature created and passed the unconstitutional “FAST” act
and IRC 7345 which deprives plaintiff, and all others similarly situated, of

their right to travel without proof of due process of law for such depravation.

2. The U.S. State Department applies the same unconstitutional laws
depriving plaintiff, and all others similarly situated, of due process of law

when applying them.

Plaintiff received certification dated July 16, 2018 from defendant sent to the U.S.
State Department (See Exhibit A-1&2) certifying an unproven assessment, and
that plaintiffs liberty with regard to his passport was being removed under the
“FAST” act and IRC 7345, without due process of law on that removal of liberty.
The “ACT” prohibits the State Department from “issuing or renewing” a passport,
or could, quote... “revoke your passport or limit your ability to travel...” for

anyone with a proven and verified debt to the U.S. government.

The alleged debt is being adjudicated in a separate case (18-cv-02273) and has not

D. Statement of Claims: Jeffrey T. Maehr, 18-cv-02940
Page 1 of 3
Case 1:18-cv-02948-PAB-NRN Document 6 Filed 11/23/18 USDC Colorado Page 8 of 15

been resolved, however, defendant has continued to move against plaintiff in
making this move to further damage plaintiff. This is a violation of plaintiffs clear
5" and 14 Amendment rights to not be deprived of liberty without due process,
and without any evidence of the alleged debt, and certainly not when the
assessment itself has been challenged without rebuttal or due process to date, and

is still in litigation.

Plaintiff provides the prima facie evidence in the certification document sent to
him and to the State Department regarding the passport restrictions, as well as the
certification stating plaintiff has right to bring this complaint against Defendant in

Federal Court. (See P. 2 of certification document, “If you disagree...”).

The certification is prima facie evidence of action taken and that plaintiff will be
damaged when attempting to initiate passport usage, (if we are to take such threats
as real, or merely imaginary with no substance) which would further damage
plaintiff in his business travels at the point he intends to use it. Plaintiff is
“alleging” that the documents prove that action to deny his free travel right has

been initiated and plaintiff has a right to rebut this action under law, or possibly

D. Statement of Claims: Jeffrey T. Maehr, 18-cv-02940
Page 2 of 3
Case 1:18-cv-02948-PAB-NRN Document 6 Filed 11/23/18 USDC Colorado Page 9 of 15

suffer threatened action and damages if he were to wait till the passport was

depended upon, or even out of the country and not able to return.

To claim that damages have not yet occurred because passport has not yet been
withdrawn or interfered with because plaintiff hasn’t since tried to use it is clearly
illogical reasoning, as the threats and statement that it “would or could” be are

clearly meant to notice plaintiff of something tangible and not theoretical.

Plaintiff contacted the defendant U.S. State Department on this issue, and was
directed to another office of the department. He sent another request for
information to the address provided via phone call (audio available), and received
back a request for additional information. (See attached correspondence), as
Magistrate Gallagher alluded such contact not being of record and being

necessary. Plaintiff also demands a jury trial for proper and full adjudication.

|b Hade 9-297

Jeffrey T. Maehr
924 E. Stollsteimer Rd.,

Pagosa Springs, Colorado 81147
970-731-9724

D. Statement of Claims: Jeffrey T. Maehr, 18-cv-02940
Page 3 of 3
Case 1:18-cv-02948-PAB-NRN Document 6 Filed 11/23/18 USDC Colorado Page 10 of 15

VIII: Related Cases
U.S. Court of Appeals-Federal Circuit; Case # 18-2286

U.S. District Court, Colorado; Case # 18-cv-02273
Case 1:18-cv-02948-PAB-NRN

va Department of the Treasury
internal Revenue Service
Att: Passpost

TRS 7080x8208

Phiiadeiphia, PA 19101-8208

239793 .726721.341247.23083 1
efyggSEbarglty] ata fr TeGhyffggtyghegSfece

239793

JEFFREY T MAEHR
924 £ STOLISTEIMER PL
PAGGSA SPGS CO 81147-5826

Document 6 Filed 11/23/18 USDC Colorado Page 11 of 15

eee

CFSO8C

ry 16, 2018
‘eee ia CR _
Phone 1-855-919-4¢hS
International
1-767-941-1004

 

      
 

 

 

tS

 

 
  

To contact us

SP 0.510 699

Page 1 of 5
[heghagysbexghefhgntasl

Notice of certification of your seriously delinquent federal iax debi to the Siate Deparimen:

Amount due: $255,035.

On December 4, 2615, a8 part af the Fixing;
America’s Suriace [ranspcitation (FAST) Ad.
Conuress enacted Section 7345 of the intemal
Revenue Code, vehich requires the Internal
Revenue Service 16 notify the State Department
of laxpayers certified as owing a sediously
delinquent tax debt. The FAST Act generally
prohibits the State Department from issuing cr
reneydng a passpeil to a laxpayer wilh seriously
delinquent tax Gebt.

We have certified to the State Department that
your tax debi is seriously dedargient.

We show that you sull owe $255,035.37. This
amount includes penalty and interest compyied
in 39 days fom the date of this notice.

This notice only includes the puriion of yout lax
debt that has been certified to the State
Department as seriously delinquent, as dotined
below. You may have additional tax debt thai i
not included in this notice.

37

 

"Billing Summary

 

Amount of seriously definguent tax debt owed
Amount due by August 45, 2078

$955,08537
$255,035.37

 

What you need to know

Seriously defsvuent tax debt is tax debt (inducing penaldes and interest} totaling more

than $51,000° for which:

© We have filed a Notice of Federal Tax Lien and vour administrative sights unde
Intemal Revenue Code (IRC) Section 6320 have bean exhausted of lansect. OF

* We have, al any time, issucd a levy to collect this debt. :

* The $51,000 threshold is adjusted yearly for inflation.

Hf you apply for a passocrt or passone renewal, the Sate Department vali deny yout

application and will set issue a pesspor to you oF cemew your Curent passport.

{Cynon cormntly have a valid passport, the State Deparimant may revoke your nassport

oi Jimit your ability to travel ourside the United! States

eos
Continued on back...
Case 1:18-cv-02948-PAB-NRN Document 6 Filed 11/23/18

 

USDC Colorado Page 12 of 15

Gal Eel

 

 

  

 

 

 

 

 

 

 

 

 

 

Notice CPSOBC
Notice date_ july 16,2018
Taxpayer IDnumber * on eet _
Page 2 of 5
What you need to do if you agree with the balance due
To prevent the State Department from denying, revoking, or limiting your passport, you
‘must:
© Pay the full amount you owe, as shown above.
© Hake altemate payment arrangements, such as an installment agreement, that
allows you to pay off your debt aver time, oF an offer in compromise ic setile the
debt. Visit www.iss.gov/payments for more payment options.
Make your check of money cider payable to the “United States Treasury.” Write your
taxpayer ID numbers (TIMs) listed in “Your billing details” section of this netice on your
payment. Return the Jast page of this notice with your payment.
{¥ you disagree with the balance due
Hi you've already paid the tax debt listed above, please send us proof of that paymeni.
if you don't acree that you ovse the tax debt fisted above, of want to contest the
certification for another reason, you can callus at the phone numbers listed on the first
page of this notice. You can also bring a chil action in a district court of the United, ..
States of the United States Tax Court to have a court determine if the certification was
ersoneous of if the IRS has failed to reverse the certification as required by IRC Section
7345(c). You are not required to contact us af otherwise exhaust. administrative
remedies hefore fiting a civil action.
if you have a power of attorney (POA}
You will need to contact your POA directly since the information in this notice may not
be covered under the POA filed.
Your billing details
Kespayer 0 member In yesiod sndng == frm nuniber Aerount you cece Adddord mtenat Addioad senelty : inte!
XXX-XX-XXXX 12/31/2003 1040A 56,276.67 0.00 0.60 56,276.57 i“
326-48-4/43 12/31/2004 1040A 80,028.43 0.00 ~ "8.80 80,678.43 |
326-48-4/43 12/31/2005 10404 67,516.59 0.00 6.00 , 6751656)
XXX-XX-XXXX 12/31/2006 1040A 51,213.68 §.00 C.00 $1,233.69

 

S547, L
Case 1:18-cv-02948-PAB-NRN Document 6 Filed 11/23/18 USDC Colorado Page 13 of 15

 

JS 44

District of Colorado Form

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial C
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

CIVIL COVER SHEET

erence of the United States in September 1974, is required for the

use of the Clerk of Court for the

 

I. () PLAINTIFFS
[Jeffrey T. Maehr

| DEFENDANTS

U.S. Department of State; U.S. Congress;

 

 

 

(EXCEPT IN U.S. PLAINTIFF CASES)

(b) County of Residence of First Listed Plaintiff Archuleta County of Residence of First Listed Defendant D.C.

(IN U.S. PLAINTIFF CASES ONLY)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

       

   

 

 

 

 

 

VII. REQUESTED IN

CHECK IF THIS IS A CLASS ACTION

DEMAND $

NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.
(c) Attorneys (Firm Name, Address, and Telephone Number) Attomeys (IfKnown)
Pro Se
ayn: . P. SS (Place an “X” in One Box for
II. BASIS OF JURISDICTION (Place an “x” in One Box Ony) LIL. CIYIZENSHIP OF PRINCIPAL PARTIES (lace an °2" in One boro
(For Diversity Cases Only)
Ci: Pen 3 PUTS Gover iment Not a P Citizen of This State A 1 Py" 1 Incorporated or Principal Pl ee as
‘n (US. Government Not oP O' toemsicmea OO
.S. Governme! iversii iti rat Princ € 5
? Deferant cat ‘ pi ralerte Citizenship of Parties in Item IID) Citizen of Another State O 2 O ° re rane Sate O ° O
Citizen or Subject of a 3 3 Foreign Nation 6 6
Foreign Country O O O 0
IV. NATURE OF SUIT (Place an “X” in One Box Only) cee tee tee turner es ee eens : sees
- CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY. OTHER STATUTES
L110 Insurance "PERSONAL INJURY PERSONAL INJURY _ |_]625 Drug Related Seizure — [_] 422 Appeal 28 USC 158 375 False Claims Act
120 Marine - |B 10 Airplane L_] 365 Personal Injury - of Property 21 USC 881 [__]423 Withdrawal 376 Qui Tam (31 USC 372%a))
130 Miller Act B15 Airplane Product Product Liability  [[]690 Other 28 USC 157 400 State Reapportionment
140 Negotiable Instrument Liability [1 367 Health Care/ 410 Antitrust
T] 150 Recovery of Overpayment 20 Assault, Libel & Pharmaceutical PROPERTY RIGHTS 430 Banks and Banking
& Enforcement of Judgment] Slander Personal Injury 820 Copyrights 450 Commerce
151 Medicare Act 30 Federal Employers’ Product Liability 830 Patent 460 Deportation
152 Recovery of Defaulted Liability Ci 368 Asbestos Personal 835 Patent — Abbreviated 470 Racketeer Influenced &
Student Loans 0 Marine Injury Product New Drug Application Corrupt Organizations
(Excl. Veterans) [1345 Marine Product Liability LABOR 840 Trademark [] 480c Credit
[1153 Recovery of Overpayment Liability PERSONAL PROPERTY | _]710 Fair Labor Standard SOCIAL SECURITY 490 Cable/Sat TV
of Veteran’s Benefits 50 Motor Vehicle 370 Other Fraud Act 861 HIA (1395ff) 850 Securities/Commodities/
160 Stockholders’ Suits 55 Motor Vehicle 371 Truth in Lending ri Labor/Mgmt. Relations 862 Black Lung (923) Exchange
190 Other Contract Product Liability 380 Other Personal 740 Railway Labor Act 863 DIWC/DIWW (405(g)) 890 Other Statutory Actions
195 Contract Product Liability Theo Other Personal Property Damage 751 Family and Medical 864 SSID Title XVI 891 Agricultural Acts
196 Franchise Injury | a 385 Property Damage Leave Act 865 RSI (405(g)) 893 Environmental Matters
hee Personal Injury - Product Liability | 20 Other Labor Litigation 895 Freedom of Information
Med. Malpractice 791 Employee Retirement Act
* REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS Income Security Act FEDERAL TAX SUITS LJ 896 Arbitration
210 Land Condemnation '<]440 Other Civil Rights Habeas Corpus: 4 870 Taxes (U.S. Plaintiff Ol 899 Administrative Procedure
1220 Foreclosure 1 Voting CJ 463 Alien Detainee or Defendant) Act/Review or Appeal of
30 Rent Lease & Ejectment 442 Employment | 510 Motions to Vacate I 871 IRS—Third Party Agency Decision
1240 Torts to Land 443 Housing/ Sentence __ 26 USC 7609 Ol 950 Constitutionality of
1245 Tort Product Liability Accommodations H 530 General IMMIGRATION ___ State Statutes
290 Ali Other Real Property 5 Amer. w/Disabilities - 535 Death Penalty Natu on
Employment Other: 465 Other Immigration
1446 Amer. w/Disabilities - 540 Mandamus & Other Actions
Other 550 Civil Rights
448 Education 555 Prison Condition
560 Civil Detainee -
Conditions of
Confinement
V- ORIGIN (Place an “X” in One Box Only) 5. Transferred from 8. Multidistrict
x] 1. Original | 2. Removed from | 3. Remanded from [x] 4. Reinstated or * ‘another district oO 6. Multidistrict oO ’ Litigation -
Proceeding State Court Appellate Court Reopened (specify) Litigation Direct File
ite the ivil Statute under which vo :
VI. CAUSE OF ACTION eth & 14th Amendment due proce: plication
rief description of cause: AP Docket [[]
Erroneous assessment certification depriving travel rights without due process of law j

 

_ CHECK YES only if demanded in complaint:

[s 1000000.00 JURY DEMAND: = [X] Yes [[] No

COMPLAINT: UNDER FRCP. 23 []

 

 

VIII. RELATED CASE(S) IF ANY (ee instructions): JUDGE {See attached | DOCKET NUMBER io

 

 

 

DATE SIGNATURE OF ATTORNEY OF RECORD

 

 

 

FOR OFFICE USE ONLY

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

 

 

 
   

} Ww Watch ‘924 Satins A pata!

     
    

 

> Facial.” Mr Teffrey Macht,

 

    

LG EN
aT ay PRINGS, CO

| AWAITNMMINNNAN TUN >| —RgYe

18
7018 0360 o001 6057 6431
| 1000 80294-2500 "$5.08

   

 

4 First Class V fail

eee ne tint art aia canal eae

 

ae Fo COLWEEY Cle
Al bead VA. aS 5S. Koon?

Bors ->55
 
 

BY USDC Colorado Page 15 of 15

First Class Mail

[EIN SSE[D ySAly

 
 
